DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Status of Claims 
Claims 1-20 of U.S. Application No. 16/827,510 filed on 03/23/2020 have been examined.

Office Action is in response to the Applicant's amendments and remarks filed05/25/2022. Claims 1, 7, 11 and 16 were amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102 (b): Applicant’s amendments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous rejections under 35 U.S.C. § 102 (b) to claims 1-20, have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. [US 2017/0158193 A1], hereinafter referred to as Lopez.
 	As to Claim 1, 11 and 16, Lopez discloses a method for controlling an autonomous driving vehicle (ADV) ([see at least 0023, 0031, 0038 and 0067], “In this context, there is increasing use of semi-autonomous and autonomous systems which permit semi-automatic or fully automatic control of the motor vehicle. The processing of the data sets occurring here gives rise to a large amount of expenditure on computing.”, “The route comprises here, for example, the roads which are to be driven on from a starting point up to a destination of the automated driving.”), comprising: routing an ADV through execution of a first driving scenario that is active, the first driving scenario being one of a plurality of driving scenario types, each driving scenario type being associated with one or more stages to be executed while a corresponding driving scenario type is active ([see at least 0035 , 0070, 0087, Fig. 4 and Fig. 7A], “it is interrogated 204 which traffic light phase is present. Here, three possibilities (red, green, switched off) arise. If the traffic light is switched to “red”, the motor vehicle must wait. The motor vehicle is then automatically driven 205 to a first destination point, estimated by the scenario-interpretation apparatus (destination points 111.1, 111.5 in FIG. 6a or FIG. 6b) before the junction. When it has arrived at the first destination point, the interrogation 204 of the traffic light phase is repeated. If the traffic light phase is “green”, in an interrogation 206 it is checked whether the flow of traffic is compatible or not (or compatible to a certain degree). If the flow of traffic is compatible, the vehicle can turn 207 completely (to the left or to the right), since the motor vehicle has priority. The scenario is then ended. In contrast, if the flow of traffic is compatible only to a certain degree, that is to say the motor vehicle must observe priority rules despite the green traffic light phase, in an interrogation 208 it is first clarified whether the maneuver which is to be carried out provides the left-hand turning or right-hand turning. If the vehicle is to turn to the left, in a following interrogation 209 it is checked whether traffic is coming from the opposite direction. If this is the case, the motor vehicle is driven 210 in an automated state to the second destination point (destination point 111.2 in FIG. 6a) estimated by the scenario-interpretation apparatus. At the destination point 111.2 the interrogation 209 is repeated. If there is no traffic coming from the opposite direction, the motor vehicle is driven 211 as far as the third estimated destination point (destination point 111.3 in FIG. 6a) in an automated state. At the destination point 111.3 an interrogation 212 takes place to determine whether relatively vulnerable road users (pedestrians, cyclists, etc.) are crossing or wish to cross the road into which the vehicle is turning. If this is the case, the vehicle is stopped 261 and the interrogation 212 is repeated. If no relatively vulnerable road users are present, the vehicle is turned completely (corresponds to destination point 111.4 in FIG. 6a). If the maneuver of the motor vehicle is right-hand turning, the interrogation 208 yields a corresponding result. Then, in the next operation at 211 the vehicle is driven as far as the sixth destination point (destination point 111.6 in FIG. 6b). There, the interrogation 212 is correspondingly carried out. If no relatively vulnerable road users are present, the vehicle is turned completely 207 (corresponds to the destination point 111.7 in FIG. 6b).”); based on an environmental condition around the ADV, entering a second driving scenario from the first driving scenario by setting the second driving scenario as active, including inserting the second driving scenario as one of the one or more stages to be executed while the first driving scenario is active, while preserving planning and control data associated with the first driving scenario; routing the ADV through execution of the second driving scenario ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]); and in response to existing the second driving scenario, resuming execution of the first driving scenario which becomes active, at the one or more stages of the first driving scenario that remains to be executed based in part on the preserved planning and control data of the first driving scenario ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]).
As to Claim 2, 12 and 17, Lopez discloses method, wherein the plurality of driving scenario types includes at least two of: a default scenario, a stop sign scenario, an intersection scenario, a traffic light scenario, a pedestrian interaction scenario, or a side pass scenario ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]).
As to Claim 3, 13 and 18, Lopez discloses method, wherein the environmental condition around the ADV indicates at least one of: normal, a stop sign, an intersection, a traffic light, a pedestrian, or a road vehicle ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]).
As to Claim 4, 14 and 19, Lopez discloses method, further comprising based on another environmental condition around the ADV, entering a third driving scenario by setting the third driving scenario as active, while suspending the second driving scenario; routing the ADV through execution of the third driving scenario; and when the third driving scenario exits, resuming execution of the second driving scenario which becomes active, at one or more stages of the second driving scenario that is remaining to be executed ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]).
As to Claim 5, 15 and 20, Lopez discloses method, wherein each of the one or more stages uniquely identifies one or more algorithms that are implemented to tailor generation of a vehicle path and a vehicle speed to the corresponding driving scenario type ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]).
As to Claim 6, Lopez discloses method, wherein each of the plurality of driving scenario types defines a unique sequence of the one or more stages to be executed while the corresponding driving scenario type is active ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]).
As to Claim 7, Lopez discloses method, wherein inserting the second driving scenario as one of the one or more stages to be executed creates a nesting of the second driving scenario within the first driving scenario such that when the second driving scenario exits, the first driving automatically becomes active ([see at least 0084, Fig. 4 and Fig. 7A]).
As to Claim 8, Lopez discloses method, wherein information associated with the first driving scenario is preserved through duration of the second driving scenario ([see at least 0035, 0070, 0087, Fig. 4 and Fig. 7A]).
As to Claim 9, Lopez discloses method, wherein the information is stored in computer readable memory that is globally accessible ([see at least 0087, 0088 and 0094], “…One or more portions of one or more of these networks may be wired or wireless. As an example, computer system 900 may communicate with a wireless PAN (WPAN) (such as, for example, a Bluetooth WPAN), a WI-FI network, a WI-MAX network, a cellular telephone network (such as, for example, a Global System for Mobile Communications (GSM) network), or any other suitable wireless network or a combination of two or more of these”).
As to Claim 10, Lopez discloses method, wherein configuration information for the one or more stages is stored in computer readable memory, capable of being retrieved during run-time ([see at least 0087, 0088 and 0094], “…One or more portions of one or more of these networks may be wired or wireless. As an example, computer system 900 may communicate with a wireless PAN (WPAN) (such as, for example, a Bluetooth WPAN), a WI-FI network, a WI-MAX network, a cellular telephone network (such as, for example, a Global System for Mobile Communications (GSM) network), or any other suitable wireless network or a combination of two or more of these”).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAZAN A SOOFI/Primary Examiner, Art Unit 3668